



Exhibit 10.1


Windstream Holdings Inc.
2019 KEY EMPLOYEE INCENTIVE PLAN
1.Purpose. This Windstream Holdings Inc. (the “Company”) 2019 Key Employee
Incentive Plan (the “Plan”) is designed to align the interests of the Company
and eligible key employees of the Company and its subsidiaries.


2.Adoption of the Plan. The Company, intending to be legally bound, hereby
adopts the Plan effective as of the date on which the Plan is approved by the
bankruptcy court for the Southern District of New York (the “Effective Date”).
The Plan shall be in effect from the Effective Date and shall continue until
December 31, 2019, unless earlier terminated by the Company in accordance with
Section 8(e) (the “Term”). The expiration or termination of the Term shall not
in any event reduce or adversely affect (a) any amounts due to any Participant
hereunder for any Performance Period ending on or before such date or (b) the
Company’s rights under Section 6(e) and Section 8.


3.General. The compensation provided under the Plan is intended to be in
addition to all other compensation payable to Participants under any employment
agreement in effect with the Company or its direct or indirect subsidiaries.


4.Definitions. For purposes of the Plan:


(a)“Board” means the Company’s Board of Directors.


(b)“Bonus” shall mean the bonus payment payable to a Participant under the Plan
for the applicable Performance Period.


(c)“Cause” means “Cause” as defined in any employment, change-in-control or
severance agreement between the Participant and the Company or any of its
subsidiaries or in any severance plan of the Company or any of its subsidiaries
in which the Participant participates, or, if no such agreement or plan exists
or such term is not defined therein, “Cause” means the Participant has (i) been
convicted of, or pleaded no contest to, a felony, (ii) engaged in conduct which
is materially injurious to the Company (including, without limitation, misuse of
any funds or other property), (iii) engaged in gross negligence or willful
misconduct in the performance of the Participant’s duties for the Company or
(iv) willfully refused without proper legal reason to perform the Participant’s
duties for the Company after written request for such performance. For purposes
of this definition, no act or failure to act will be deemed “willful” unless
effected by the Participant not in good faith and without a reasonable belief
that his or her action or failure to act was in, or not opposed to, the best
interests of the Company or any of its Affiliates.


(d)“Committee” means the Compensation Committee of the Board.


(e)“Company Group” means the Company and its direct and indirect subsidiaries.


(f)“Disability” means “Disability” as defined in any employment,
change-in-control or severance agreement between the Participant and the Company
or any of its subsidiaries or in any severance plan of the Company or any of its
subsidiaries in which the Participant participates, or, if no such agreement or
plan exists or such term is not defined therein, “Disability” means a
Participant’s inability to perform his or her services for the Company for (i)
ninety (90) consecutive days or (ii) one hundred eighty (180) days in any three
hundred sixty-five (365)-day period, in either case, due to the Participant’s
mental or physical impairment.


(g)“Good Leaver” means a Participant whose employment or service with the
Company Group is terminated (i) by the Company for a reason other than Cause,
(ii) by the Participant for Good Reason or (iii) due to the Participant’s death
or Disability.


(h)“Good Reason” means “Good Reason” as defined in any employment,
change-in-control or severance agreement between the Participant and the Company
or any of its subsidiaries or in any severance plan of the Company or any of its
subsidiaries in which the Participant participates, or, if no such agreement or
plan exists or such term is not defined therein, “Good Reason” means any of
following, in each case, without the Participant’s written consent: (i) a
material breach by Company of any material provision of any material written
agreement between the Participant and the Company, (ii) any material diminution
in the Participant’s base salary or Target Bonus under this Plan, (iii) any
material diminution in the Participant’s authority, duties or responsibilities,
or (iv) the Company requiring the Participant to relocate to a primary place of
employment that is located more than fifty (50) miles from the Participant’s
previous primary place of employment; provided that, prior to the Participant’s





--------------------------------------------------------------------------------





termination of employment for Good Reason, the Participant must give written
notice to the Company of any Good Reason event within thirty (30) days after the
Participant has actual knowledge of the facts or circumstances giving rise
thereto and such event must remain uncorrected for thirty (30) days following
such written notice. Any termination for “Good Reason” following such thirty
(30)-day cure period must occur within thirty (30) days of the expiration of
such cure period.


(i)“Participant” shall have the meaning ascribed thereto in Section 5 hereof.


(j)“Participation Agreement” means the agreement or notification provided to a
Participant granting the Participant the opportunity to earn a Bonus under the
Plan.


(k)“Performance Goals” means the goals established by the Committee for each
Performance Period with respect to each of the Performance Metrics, which will
be consist of: (i) Threshold Goals, (ii) Target Goals and (iii) Maximum Goals
((i) through (iii), collectively, the “Base Performance Goals”). For purposes of
the catch-up payments described in Section 6(b), “Performance Goals” will
consist of: (i) Cumulative Threshold Goals, (ii) Cumulative Target Goals and
(iii) Cumulative Maximum Goals ((i) through (iii), collectively, the “Cumulative
Performance Goals”).


(l)“Performance Metric” means the specific performance criteria with respect to
which Performance Goals were established for the Performance Period; provided
that each Performance Metric shall be adjusted on a pro forma basis to take into
account any acquisitions or dispositions consummated during the Performance
Period. To the extent relevant, the Performance Metrics shall be adjusted on a
pro forma basis to exclude costs and benefits associated with the Company’s
restructuring.


(m)“Performance Period” means each of (i) January 1, 2019 through June 30, 2019
(“1H 2019”); (ii) July 1, 2019 through September 30, 2019 (“3Q 2019”); and (iii)
October 1, 2019 through December 31, 2019 (“4Q 2019”).


(n)“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended.


(o)“Target Bonus” means the target bonus specified in the Participant’s
Participation Agreement for the applicable Performance Period.


5.Eligible Participants. Each person designated by the Committee from time to
time shall be a Participant under the Plan and eligible to receive a Bonus with
respect to each Performance Period.


6.Term of Participation.


(a)Performance Period Measurement. Subject to the provisions of the Plan and any
Participation Agreement, each Participant shall earn a Bonus as of the end of
each Performance Period, depending upon the extent to which the Base Performance
Goals have been achieved for such Performance Period.


(b)Cumulative Measurement. In addition to the measurement of achievement of Base
Performance Goals under Section 6(a), achievement of the Cumulative Performance
Goals shall be measured at the end of 2019; and a “catch-up” payment will be
made to the extent the Company achieves the Cumulative Performance Goals for
2019. The amount of the catch-up payment will be equal to the excess of (i) the
Bonus payable for 2019 based on the achievement of the applicable Cumulative
Performance Goals for 2019, over (ii) the sum of the aggregate amount of Bonuses
earned and paid or payable to the Participant for 1H 2019, 3Q 2019, and 4Q 2019.


(c)Performance Metrics; Performance Goals; and Calculation of Bonus Payouts.
 
(i)Exhibit A sets forth: (A) the Performance Metrics applicable to the
Performance Periods and (B) the percentage of a Participant’s Target Bonus
payable upon achievement of the applicable Performance Goals for a given
Performance Metric. The Performance Goals for each Performance Metric for each
Performance Period will be set forth in each Participant’s Participation
Agreement.
  
(ii)The amount of a Participant’s Bonus shall be based on: (A) the Participant’s
Target Bonus that has been approved by the Committee and included in the
Participant’s Participation Agreement and (B) the level of achievement of the
applicable Performance Goals for the Performance Metrics for a particular
Performance Period.
  
(d)Continued Employment. Except as set forth below, to earn a Bonus for any
Performance Period, a Participant must remain employed by the Company Group
through the date on which the Bonus for the applicable Performance





--------------------------------------------------------------------------------





Period is paid (the “Vesting Date”). Except as set forth in this Section 6(d), a
Participant whose employment with the Company Group terminates for any reason
before the Vesting Date shall forfeit the right to any Bonus for that
Performance Period. Notwithstanding the foregoing, a Participant who becomes a
Good Leaver during a Performance Period shall be entitled to: (i) payment of
100% of his or her Deferred Bonus(es) (as defined in Section 7 hereof) within
fifteen (15) days of his or her termination date and (ii) a pro-rata portion
(based on the percentage of the Performance Period the Participant was engaged
by the Company Group) of the Participant’s Bonus that would otherwise have been
earned for such Performance Period, paid in full (without deferral of any
portion) at the applicable time specified in Section 7. 


(e)Clawback. If a Participant’s employment with the Company Group terminates
before December 31, 2019 (other than in a Good Leaver termination), the
Participant will be required to repay, within ten (10) days of such termination,
the After-Tax Value of the Excess Bonuses, if any, to the Company. For this
purpose, (i) “Excess Bonuses” means the sum of the Bonus paid to the Participant
for each Performance Period in excess of the Participant’s Target Bonus for that
Performance Period; and (ii) “After-Tax Value” of the Excess Bonuses means (A)
the Excess Bonuses reduced by (B) the amount of payroll or income taxes actually
withheld from such Excess Bonuses. By way of example, if a Participant’s Target
Bonus for each Performance Period was $100 and the Participant was paid $150 for
Period 1, $90 for Period 2 and $125 for Period 3, the Participant’s Excess
Bonuses would be $75 ($50 for Period 1, $0 for Period 2 and $25 for Period 3).
    
7.Performance Certification. Promptly after the end of each Performance Period,
the Committee shall certify the degree to which the applicable Performance Goals
have been achieved and the amount of Bonus payable to each Participant
hereunder. In determining achievement of the Performance Goals, the Committee
shall consider the Special Items (as defined and in the manner described in Item
3 of the Committee’s resolutions dated April 12, 2019). Any Bonus required to be
made under the Plan shall be paid on a fully-vested basis by the Company as soon
as possible after the end of the applicable Performance Period, but in any event
by (a) August 31, 2019 for 1H 2019; (b) November 30, 2019 for 3Q 2019; and (c)
February 29, 2020 for 4Q 2019 and, if applicable, for 2019 pursuant to Section
6(b); provided that one-half of a Participant’s Bonus for the applicable
Performance Period shall be payable on the earlier of (i) the date of the
Company’s emergence from Chapter 11 bankruptcy proceedings and (ii) March 1,
2020 (the “Deferred Bonus”).


8.Plan Administration. The Plan shall be administered by the Committee. The
Committee is given full authority and discretion within the limits of the Plan
to establish such administrative measures as may be necessary to administer and
attain the objectives of the Plan and may delegate the authority to administer
the Plan to an officer of the Company. The Committee (or its delegate, as
applicable) shall have full power and authority to construe and interpret the
Plan and any interpretation by the Committee shall be binding on all
Participants and shall be accorded the maximum deference permitted by law.


(a)All rights and interests of Participants under the Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign the Plan.


(b)Any payment to a Participant in accordance with the provisions of the Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Company Group related to the Plan, and the Company may require Participant, as a
condition precedent to such payment, to execute a receipt and release to such
effect.


(c)Payment of amounts due under the Plan shall be provided to Participant in the
same manner as Participant receives his or her regular paycheck or by mail at
the last known address of Participant in the possession of the Company, at the
discretion of Committee. The Company may deduct all applicable taxes and any
other withholdings required to be withheld with respect to the payment of any
award pursuant to the Plan.


(d)The Company shall not be required to establish any special or separate fund
or to make any other segregation of assets to ensure the payment of any award
provided for hereunder. Bonus payments shall not be considered as extraordinary,
special incentive compensation, and it will not be included as “earnings,”
“wages,” “salary,” or “compensation” in any pension, welfare, life insurance, or
other employee benefit plan or arrangement of the Company Group.


(e)The Company, in its sole discretion, shall have the right to modify,
supplement, suspend or terminate the Plan at any time; provided that, except as
required by law, in no event shall any amendment or termination adversely affect
the rights of Participants regarding any Bonus for a Performance Period that has
commenced as of the date of such action without the prior written consent of the
affected Participants; and provided, further, that in the event of a termination
of the Plan partway through a Performance Period, each Participant shall be
entitled to a pro-rata portion (based on the percentage of the Performance
Period completed prior to the Plan termination date) of the Bonus that would
otherwise have been earned for such Performance





--------------------------------------------------------------------------------





Period. Subject to the foregoing, the Plan shall terminate upon the satisfaction
of all obligations of the Company or its successor entities hereunder.


(f)Nothing contained in the Plan shall in any way affect the right and power of
the Company to discharge any Participant or otherwise terminate his or her
employment at any time or for any reason or to change the terms of his or her
employment in any manner.


(g)Except as otherwise provided under the Plan, any expense incurred in
administering the Plan shall be borne by the Company.


(h)Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.


(i)The administration of the Plan shall be governed by the laws of Arkansas,
without regard to the conflict of law principles of any state. Any persons or
corporations who now are or shall subsequently become parties to the Plan shall
be deemed to consent to this provision.


(j)The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A. To the extent that the Plan is not exempt from the
requirements of Section 409A, the Plan is intended to comply with the
requirements of Section 409A and shall be limited, construed and interpreted in
accordance with such intent. Notwithstanding the foregoing, in no event
whatsoever shall the Company be liable for any additional tax, interest, income
inclusion or other penalty that may be imposed on a Participant by Section 409A
or for damages for failing to comply with Section 409A.


* * * * * * * *







--------------------------------------------------------------------------------





Exhibit A
Performance Metrics and Determination of Bonus Payouts
1. Payable if the Threshold Goal for a Performance
    Metric is Achieved:
50% of the Applicable Portion of the Participant’s Target Bonus
2. Payable if the Target Goal for a Performance
    Metric is Achieved:
100% of the Applicable Portion of the Participant’s Target Bonus
3. Payable if the Maximum Goal for a Performance
    Metric is Achieved:
200% of the Applicable Portion of the Participant’s Target Bonus, provided that
the payable amount shall be 175% of the Applicable Portion of the Participant’s
Target Bonus if the applicable Performance Metric is Adjusted OIBDAR
4. Payable if the Cumulative Threshold Goal for a
    Performance Metric is Achieved:
50% of the Applicable Portion of the Participant’s aggregate Target Bonus for
2019
5. Payable if the Cumulative Target Goal for a
    Performance Metric is Achieved:
100% of the Applicable Portion of the Participant’s aggregate Target Bonus for
2019
6. Payable if the Cumulative Maximum Goal for a
    Performance Metric is Achieved:
200% of the Applicable Portion of the Participant’s aggregate Target Bonus
through for 2019, provided that the payable amount shall be 175% of the
Applicable Portion of the Participant’s Target Bonus if the applicable
Performance Metric is Adjusted OIBDAR
7. Portion of Applicable Portion Payable if
    Achievement is in Between Period or Cumulative
    Goals for a Performance Metric:
The percentage of the Applicable Portion of the Participant’s Target Bonus will
be calculated on the basis of straight-line interpolation for performance in
between threshold, target and maximum performance goals



 
(i)
Performance Metric:
 
Broad Company Performance
 
Applicable Portion of Target Bonus:
60%
 
 
 
 
 
 
(ii)
Performance Metric:
 
Strategic Goals
 
Applicable Portion of Target Bonus:
40%
















--------------------------------------------------------------------------------





WINDSTREAM HOLDINGS INC.
2019 KEY EMPLOYEE INCENTIVE PLAN
PARTICIPATION AGREEMENT


TO:    [NAME]
FROM:    [NAME]
DATE:    [DATE], 2019
RE:
Participation in the Windstream Holdings Inc. 2019 Key Employee Incentive Plan

We are pleased to advise you that you will be eligible to receive a Bonus
payment pursuant to the Windstream Holdings Inc. (along with its subsidiaries,
the "Company") 2019 Key Employee Incentive Plan (the “Plan”) for each
Performance Period. Terms used herein (in this “Participation Agreement”) with
initial capital letters have the meanings set forth in the Plan, and this
Participation Agreement shall be, in all respects, subject to the terms and
conditions of the Plan. A copy of the Plan as in effect of the date hereof has
been furnished to you, and you agree to be bound by the terms and conditions of
the Plan and this Participation Agreement. In the event of any conflict between
the terms and conditions of this Participation Agreement and the Plan, the terms
and conditions of the Plan shall control.
1.
Target Bonus. Your Target Bonus for each Performance Period is $[•].



2.
Performance Goals; Bonus Payable. Your Bonus for each Performance Period, if
any, is calculated by reference to your Target Bonus and will be earned (i)
depending upon the extent to which the Performance Goals have been achieved for
such Performance Period, as specified on Exhibit A, in accordance with the terms
and conditions of the Plan, and (ii) only if you are employed by the Company on
the date on which the Bonus for the applicable Performance Period is paid. A
"catch-up" payment may be made with respect to overall performance for 2019 to
the extent the Company achieves or exceeds the Cumulative Performance Goals for
2019. Except as described in Section 3 below, you will not earn the Bonus for
the applicable Performance Period if your employment terminates for any reason
before the payment date for such Performance Period.



3.
Good Leaver. Notwithstanding the foregoing, if you are a Good Leaver during a
Performance Period, you will be entitled to a pro rata portion (based on the
percentage of the Performance Period you were employed by or providing services
to the Company) of the Bonus that you otherwise would have earned for such
Performance Period.



4.
Condition to Participation. As a condition of your participation in the Plan,
you hereby forfeit any and all short-term and long-term incentive awards
previously granted to you in 2019, and you hereby acknowledge and agree that you
will not participate in the Performance Incentive Compensation Plan or any other
short-term or long-term incentive plan or program until further notice from the
Company.



Nothing contained in the Plan shall in any way affect the right and power of any
member of the Company Group to discharge or otherwise terminate your employment
at any time and for any or no reason. Your rights under this Participation
Agreement and any interest in or right to the Bonus payment, if any, may not be
transferred or assigned by you, other than by will or by the laws of descent and
distribution. The Company will deduct all applicable taxes and any other
withholdings required to be withheld with respect to the payment of any Bonus
pursuant to the Plan.
To the extent applicable, the Company intends for the Bonus payment for each
Performance Period to either comply with, or be exempt from, the requirements of
Section 409A. To the extent that the Bonus payment for the applicable
Performance Period is not exempt from the requirements of Section 409A, the
Bonus payment is intended to comply with the requirements of Section 409A and
shall be limited, construed and interpreted in accordance with such intent.
Notwithstanding the foregoing, in no event whatsoever shall any member of the
Company Group be liable for any additional, tax, interest, income inclusion or
other penalty that may be imposed on you by Section 409A or for damages for
failing to comply with Section 409A.





--------------------------------------------------------------------------------





We greatly appreciate your contributions to the Company and look forward to
working together with you towards the Company's future successes. If you have
any questions regarding this Participation Agreement, please contact the
VP-Compensation & Benefits. Please accept the terms and conditions of the
Participation Agreement by signing as the Participant below.
PARTICIPANT


 
 
WINDSTREAM HOLDINGS, INC.
 
 
 
 
 
 
 
 
By:
 
Name:
 
 
Name:
 
 
 
 
Its:
 
 
 
 
 
 










--------------------------------------------------------------------------------





Exhibit A (will populate with above numbers)
(i)
Performance Metric:
 
Adjusted OIBDAR
 
Applicable Portion of Target Bonus:
60%
 
 
 
 
 

Performance Period:
1H 2019
3Q 2019
4Q 2019
Period Threshold Goal
 
 
 
Period Target Goal
 
 
 
Period Maximum Goal
 
 
 
 
2019
Cumulative Threshold Goal
 
Cumulative Target Goal
 
Cumulative Maximum Goal
 

(ii)
Performance Metric:
 
Enterprise Strategic Revenue
 
Applicable Portion of Target Bonus:
20%
 
 
 
 
 

Performance Period:
1H 2019
3Q 2019
4Q 2019
Period Threshold Goal
 
 
 
Period Target Goal
 
 
 
Period Maximum Goal
 
 
 
 
2019
Cumulative Threshold Goal
 
Cumulative Target Goal
 
Cumulative Maximum Goal
 

(iii)
Performance Metric:
 
Net Broadband Adds
 
Applicable Portion of Target Bonus:
20%
 
 
 
 
 

Performance Period:
1H 2019
3Q 2019
4Q 2019
Period Threshold Goal
 
 
 
Period Target Goal
 
 
 
Period Maximum Goal
 
 
 
 
2019
Cumulative Threshold Goal
 
Cumulative Target Goal
 
Cumulative Maximum Goal
 






--------------------------------------------------------------------------------





Exhibit A1 
(i)
Performance Metric:
 
Enterprise & Wholesale Contribution Margin
 
Applicable Portion of Target Bonus:
60%
 
 
 
 
 

Performance Period:
1H 2019
3Q 2019
4Q 2019
Period Threshold Goal
 
 
 
Period Target Goal
 
 
 
Period Maximum Goal
 
 
 
 
2019
Cumulative Threshold Goal
 
Cumulative Target Goal
 
Cumulative Maximum Goal
 

(ii)
Performance Metric:
 
Enterprise Strategic Revenue
 
Applicable Portion of Target Bonus:
20%
 
 
 
 
 

Performance Period:
1H 2019
3Q 2019
4Q 2019
Period Threshold Goal
 
 
 
Period Target Goal
 
 
 
Period Maximum Goal
 
 
 
 
2019
Cumulative Threshold Goal
 
Cumulative Target Goal
 
Cumulative Maximum Goal
 

(iii)
Performance Metric:
 
Enterprise & Wholesale Revenue
 
Applicable Portion of Target Bonus:
20%
 
 
 
 
 

Performance Period:
1H 2019
3Q 2019
4Q 2019
Period Threshold Goal
 
 
 
Period Target Goal
 
 
 
Period Maximum Goal
 
 
 
 
2019
Cumulative Threshold Goal
 
Cumulative Target Goal
 
Cumulative Maximum Goal
 













 
 
 
 
 

1Note to Draft: For the President-Enterprise & Wholesale.





--------------------------------------------------------------------------------





Exhibit A2 
(i)
Performance Metric:
 
Kinetic Contribution Margin
 
Applicable Portion of Target Bonus:
60%
 
 
 
 
 

Performance Period:
1H 2019
3Q 2019
4Q 2019
Period Threshold Goal
 
 
 
Period Target Goal
 
 
 
Period Maximum Goal
 
 
 
 
2019
Cumulative Threshold Goal
 
Cumulative Target Goal
 
Cumulative Maximum Goal
 

(ii)
Performance Metric:
 
SMB Revenue
 
Applicable Portion of Target Bonus:
20%
 
 
 
 
 

Performance Period:
1H 2019
3Q 2019
4Q 2019
Period Threshold Goal
 
 
 
Period Target Goal
 
 
 
Period Maximum Goal
 
 
 
 
2019
Cumulative Threshold Goal
 
Cumulative Target Goal
 
Cumulative Maximum Goal
 

(iii)
Performance Metric:
 
Net Broadband Adds
 
Applicable Portion of Target Bonus:
20%
 
 
 
 
 

Performance Period:
1H 2019
3Q 2019
4Q 2019
Period Threshold Goal
 
 
 
Period Target Goal
 
 
 
Period Maximum Goal
 
 
 
 
 
 
 
Cumulative Threshold Goal
N/A
N/A
 
Cumulative Target Goal
N/A
N/A
 
Cumulative Maximum Goal
N/A
N/A
 







 
 
 
 
 

2 Note to Draft: For the President-Kinetic.



